Citation Nr: 0604042	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to January 
1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In December 2003, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In June 2004, the Board remanded the matter to schedule the 
veteran for a VA dermatology examination to determine if the 
veteran had a fungal infection.  

On VA examination in June 2005, the examiner was unable to 
give an opinion as to relationship, if any, between the 
claimed skin condition and service because the veteran did 
not have a skin rash at the time of the examination. 

VA records do show that skin scrapings were taken in March 
2005, but the results are not in the veteran's file. 

In light of these facts, the Board determines that additional 
evidentiary development is required and the matter is 
remanded for the following action:

1. Obtain the March 2005 laboratory 
report to include any report of a fungal 
culture or KOH report from the 
Fayetteville, Arkansas VAMC. 
 
2. Schedule the veteran for a VA 
dermatology examination to determine 
whether the veteran has a fungal 
infection.  If at the time of the 
examination, a skin condition is not 
apparent, the examiner is asked to 
comment of the laboratory findings of 
March 2005 and the photographs in the 
file.  If the March 2005 findings are 
unavailable or inconclusive and a fungal 
infection is clinically identified, the 
diagnosis should be confirmed by a KOH 
examination or fungal culture. 

If a fungal infection or any other skin 
disorder is diagnosed, the examiner is 
asked to express an opinion on the 
following: 

Whether it is at least as likely as not 
that the current skin condition is 
etiologically related to "dermatitis" 
that was diagnosed during service?  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


